Citation Nr: 0925923	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had Recognized Guerilla Service with the 
Philippine Army from January 1945 to February 1946.  He died 
on February [redacted], 2003.  The appellant is his surviving spouse.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death.

The Board notes that statements made by the appellant reflect 
an assertion that she is entitled to VA death pension 
benefits.  See, e.g., Letter from appellant, dated in June 
2008.  As the AOJ has not yet adjudicated this issue, it is 
not properly before the Board.  As such, this matter is 
referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board in May 2006 remanded the above Dependency and 
Indemnity Compensation (DIC) claim and instructed, in 
general, that the appellant be contacted and requested to 
provide the names and necessary authorization for the release 
of private treatment records concerning the Veteran as well 
as be provided with Veterans Claims Assistance Act of 2000 
(VCAA) notice.  Additionally, the May 2006 Board remand 
instructed that the claims file be forward to an appropriate 
VA clinician to provide a medical opinion.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the AOJ is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

After reviewing the claims file, the Board finds that there 
has not been substantial compliance with its May 2006 remand.  
See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a 
remand is not required under Stegall where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Specifically, the Board's 
May 2006 remand requested that a VA clinician furnish an 
opinion concerning whether it is at least as likely as not 
that a disease or disability related to service caused the 
Veteran's death or contributed substantially or materially to 
the death-causing conditions.  It was also noted that the 
rationale for all opinions expressed should be set forth and 
that the clinician should review the claims file and 
specifically indicate whether or not the claims file was 
reviewed.  

The report of a medical opinion from a VA medical doctor, 
dated in May 2008, fails to answer the question posed by the 
Board, does not provide a rationale for the negligible 
opinion provided, and does not indicate that the Veteran's 
claims file was reviewed.  Based on these reasons, the Board 
finds this medical report is not adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one); see also 38 C.F.R. § 4.2 (2008) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).  In light of the 
foregoing, the Board finds that a remand is necessary to 
obtain another, more thorough, medical opinion regarding the 
appellant's claim for service connection for the cause of the 
Veteran's death.

Additionally, the VCAA notice letter, dated in June 2006, did 
not request that the appellant furnish the names, addresses, 
and dates of treatment of all medical providers from whom the 
Veteran received treatment for tuberculosis, pneumonia, 
emphysema, and/or any other respiratory/pulmonary disability, 
including the late Dr. R.J.S., as directed by the Board's May 
2006 remand. 

Also, during the pendency of this appeal, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court expanded the 
VCAA notice requirements for a DIC claim.  In Hupp, the Court 
held that, when adjudicating a claim for DIC, VA must perform 
a different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include:  (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  The VCAA notice letters sent to the 
appellant in this case did not provide her with the above 
information.  Hence, the Board finds that corrective notice 
should be sent to the appellant to so comply.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue of entitlement 
to service connection for the cause of 
the Veteran's death, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Hupp v. Nicholson, 
21 Vet. App. 342 (2007), and any other 
applicable legal precedent.

Specifically, the appellant should be 
informed of the disabilities, if any, for 
which the Veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition 
(if any); and an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.  
This notice must be tailored to the 
specific information provided in the 
appellant's claim for benefits.

Further, request that the appellant 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom the Veteran received treatment 
for tuberculosis, pneumonia, emphysema, 
and/or any other respiratory/pulmonary 
disability, including the late Dr. R.J.S.  
After securing the necessary 
authorizations for release of this 
information, the AOJ should seek to 
obtain copies of all treatment records 
referred to by the appellant, including 
entries with regard to the appellant 
contained in a Log Book of Patients kept 
by the late Dr. R.J.S., M.D., which is 
now in the possession of his son, Dr. 
R.F.S., M.D.  Any necessary authorization 
for release of such documents should be 
obtained from the appellant.  Also, 
provide the appellant with written notice 
of any inability to obtain these records.

2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence, forward 
the Veteran's claims file to a VA 
physician for a medical opinion for the 
purpose of determining whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
a disease or disability incurred in or 
aggravated by service either caused the 
Veteran's death or contributed 
substantially or materially to the 
Veteran's death, regardless of whether 
service connection had been established 
for such disability at the time of the 
Veteran's death.

The VA clinician is also asked to provide 
an opinion as to whether pulmonary 
tuberculosis manifested to a degree of 10 
percent or more within 3 years from the 
date of the Veteran's separation from 
service.  

The VA clinician is requested to provide 
a thorough rationale for all opinions, as 
a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, established medical 
principles, and the evidence of record.  
References should be made to pertinent 
documents of record, as necessary.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant 
(and, if one has been properly 
designated, her representative) an 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

